Citation Nr: 1017987	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied entitlement to a 
TDIU.


REMAND

The Veteran claims that he is unemployable due to service-
connected disabilities.  Service connection is in effect for 
a right clavicle disability, rated as 30 percent disabling, 
and posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling.  The Veteran has a combined rating of 70 percent.  
38 C.F.R. § 4.25.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that a veteran's service-connected disability or 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether a veteran, 
as a result of his service-connected disabilities alone, is 
unable to secure or follow any form of substantially gainful 
occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.

In this case, the schedular criteria of 38 C.F.R. § 4.16(a) 
are met, as the Veteran has a single disability rated at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  The 
remaining question is whether the Veteran's service-connected 
disabilities, alone, prevent him from securing or maintaining 
a substantially gainful occupation consistent with his 
education and employment background.  38 C.F.R. § 4.16(a).

The Veteran has been awarded disability benefits from the 
Social Security Administration (SSA) on the basis of 
psychiatric disability.  Further, a Vocational Rehabilitation 
folder documents that his case is in "discontinued status."

The claims file contains some opinions regarding the 
Veteran's employability, to include those contained in August 
2006 VA examination reports.  There is no examination report, 
however, where the examiner considered the effect of all the 
service-connected disabilities upon the Veteran's 
employability.

The Veteran is service-connected for PTSD but not other 
psychiatric disability.  The Veteran's claim for service 
connection for major depression has previously been denied 
and the claims file documents drug and alcohol abuse.

Consequently, the Board is of the opinion that the appeal 
should be returned for a VA examination in which an examiner 
addresses the effect of all the service-connected 
disabilities and makes a determination whether the service-
connected disabilities preclude him from engaging in 
substantially gainful employment.  The examiner should 
carefully consider what psychiatric symptoms are due to the 
PTSD or otherwise attributable to the PTSD, versus 
nonservice-connected psychiatric disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).

Lastly, copies of any outstanding records of treatment, VA 
and non-VA, received by the Veteran for the service-connected 
disabilities should be obtained and made part of the claims 
file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his right 
clavicle disability and PTSD since July 
2007, the date of the last medical 
records contained in the claims file, and 
to provide any releases necessary for the 
VA to secure private medical records of 
such treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  The Veteran should be afforded an 
examination for the purpose of 
determining the impact that his service-
connected right clavicle disability and 
PTSD have on his ability to maintain 
substantially gainful employment.  (If 
more than one examination is necessary, 
the Veteran should be afforded the 
necessary examinations.)  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and this review and clinical 
evaluation, the examiner is to render an 
opinion on the following:

Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
service-connected right clavicle 
disability and PTSD render him 
incapable of maintaining 
substantially gainful (more than 
marginal) employment consistent 
with his education and employment 
background?  In answering, the 
examiner is asked to carefully 
consider what psychiatric 
symptoms are due to the PTSD or 
otherwise attributable to the 
PTSD, versus nonservice-connected 
psychiatric disability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the AMC/RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


